Case 5:20-cv-00055-D Document 1-1 Filed 01/16/20 Page 1 of 7




                                                            Exhibit "1"
                                                           Page 1 of 7
Case 5:20-cv-00055-D Document 1-1 Filed 01/16/20 Page 2 of 7




                                                            Exhibit "1"
                                                           Page 2 of 7
Case 5:20-cv-00055-D Document 1-1 Filed 01/16/20 Page 3 of 7




                                                            Exhibit "1"
                                                           Page 3 of 7
Case 5:20-cv-00055-D Document 1-1 Filed 01/16/20 Page 4 of 7




                                                            Exhibit "1"
                                                           Page 4 of 7
Case 5:20-cv-00055-D Document 1-1 Filed 01/16/20 Page 5 of 7




                                                            Exhibit "1"
                                                           Page 5 of 7
Case 5:20-cv-00055-D Document 1-1 Filed 01/16/20 Page 6 of 7




                                                            Exhibit "1"
                                                           Page 6 of 7
Case 5:20-cv-00055-D Document 1-1 Filed 01/16/20 Page 7 of 7




                                                            Exhibit "1"
                                                           Page 7 of 7
